           Case 2:20-cv-01854-GMN-NJK Document 11 Filed 02/08/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     Michael Washington,                                )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:20-cv-01854-GMN-NJK
 5
            vs.                                         )
 6                                                      )                     ORDER
     Daniel Lippmann, et al.,                           )
 7                                                      )
                           Defendant.                   )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 8), of United
10   States Magistrate Judge Nancy J. Koppe, which states that this case should be dismissed
11   without prejudice.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
18   is not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
24
25


                                                  Page 1 of 2
            Case 2:20-cv-01854-GMN-NJK Document 11 Filed 02/08/21 Page 2 of 2




 1   ECF No. 8) (setting a February 5, 2021, deadline for objections).1
 2           Accordingly,
 3           IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 8), is
 4   ADOPTED in full.
 5           IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 6           The Clerk is instructed to close the case.
 7                        8 day of February, 2021.
             Dated this ____
 8
 9                                                       ___________________________________
                                                         Gloria M. Navarro, District Judge
10                                                       United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
24    The Court notes that Plaintiff filed a Supplement to his Complaint, (ECF No. 10), but no objection to the
     Report and Recommendation. Even if the Court construes the Supplement as an Objection, Plaintiff has not
25   cured the defects identified in the Report and Recommendation under the Younger abstention doctrine because
     he has not demonstrated the extraordinary circumstances required for the Court to intervene in a pending state
     proceeding. See Younger v. Harris, 401 U.S. 37, 53–54 (1971).

                                                       Page 2 of 2
